Case 1:18-cv-00886-LPS Document 168 Filed 04/17/20 Page 1 of 1 PageID #: 7437



                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE

 3SHAPE A/S,                                  )
                                              )
                 Plaintiff,                   )
                                              )
            v.                                )   C.A. No. 18-886-LPS
                                              )
 ALIGN TECHNOLOGY, INC.,                      )   CONSOLIDATED
                                              )
                 Defendant.                   )


                              STIPULATION TO EXTEND TIME

       The parties hereby STIPULATE AND AGREE, subject to the approval of the Court, that

the deadline for Align to respond to 3Shape’s March 9, 2020 counterclaims shall be extended

until April 24, 2020.


    /s/ James H.S. Levine                            /s/ Jeff Castellano
    James H.S. Levine (No. 5355)                     John W. Shaw (No. 3362)
    Joanna Cline (No. 5873)                          Karen E. Keller (No. 4489)
    PEPPER HAMILTON LLP                              Jeff Castellano (No. 4837)
    Hercules Plaza                                   SHAW KELLER LLP
    1313 North Market Street                         I.M. Pei Building
    Suite 5100                                       1105 North Market Street, 12th Floor
    Wilmington, DE 19899-1709                        Wilmington, DE 19801
    (302) 777-6500                                   (302) 298-0700
    levinejh@pepperlaw.com                           jcastellano@shawkeller.com
    Attorney for Plaintiff                           Attorneys for Defendant

    Dated: April 17, 2020




                 IT IS SO ORDERED THIS ___ day of ___________, 2020.


                                                        United States District Judge
